Citation Nr: 0527060	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-37 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for spondylosis of the 
cervical spine.

2.  Entitlement to service connection for spondylosis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to August 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for spondylosis of the cervical spine and 
lumbar spine.  


FINDINGS OF FACT

1.  A disability of the cervical spine was not manifested 
during service or for many years thereafter, and there is no 
competent medical evidence that it is related to service.

2.  The veteran's lumbar spine disability was first 
documented many years after service, and there is no 
competent medical evidence that it is etiologically related 
to service.  


CONCLUSIONS OF LAW

1.  Spondylosis of the cervical spine was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

2.  Spondylosis of the lumbar spine was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a May 2001 letter 
from the RO to the veteran.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  

Duty to assist

The veteran's service medical records are not available.  In 
cases such as these, the VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim was 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

With regard to the duty to assist, the claims file contains 
the veteran's Surgeon General's Office (SGO) records, VA and 
private medical records and the report of a VA examination.  
He has been afforded the opportunity to testify at a hearing 
at the VA.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

The evidence supporting the veteran's claim consists of SGO 
records and the opinion of a VA physician's assistant.  In 
this regard, the Board notes that the SGO records show that 
the veteran was hospitalized in January 1944 for a laceration 
wound of the forehead and frontal region.  This is 
essentially consistent with the veteran's testimony at the 
hearing before the undersigned in June 2005.  In addition, 
the Board notes that when he was seen in a VA outpatient 
treatment clinic in May 2002, a past medical history of low 
back pain, chronic degenerative disc disease, status post 
spinal stenosis and neck pain, status post shrapnel wounds to 
the face, status post explosion.  It was also reported that 
X-ray studies revealed severe degenerative joint disease in 
the neck.  The examiner indicated that the veteran's neck and 
back pain were more likely than not from his military injury.  
In an addendum prepared later that day, the examiner, a 
physician's assistant, asserted that a review of the 
veteran's military medical records showed a battle injury, 
consistent with face, neck, ankle and spinal injury.  He 
concluded that the veteran's current medical complaint of low 
back pain was consistent with this injury, and that the low 
back pain was more likely than not service-connected.  

The evidence against the veteran's claim includes the SGO 
records, private medical records and the report of a VA 
examination of the spine in October 2001.  Although it is 
true, as the veteran alleges, that the SGO records 
demonstrate that the veteran sustained a shrapnel wound of 
the forehead and frontal region, there is no suggestion of 
any injury to the low back or neck.  In April 2001, the 
veteran reported a surgical history of lumbar spine surgery 
in 1989.  The Board acknowledges that the veteran reported 
during the October 2001 VA examination that his neck and back 
pain began in service after he sustained a shrapnel injury in 
the back.  The fact remains that the SGO records make no 
mention of any treatment involving the neck or low back.  It 
must be emphasized that following the examination, the 
examiner opined that the veteran's cervical and lumbar 
spondylosis were degenerative in nature and not related to 
his remote history of trauma.  The Board finds that the 
conclusion of the VA physician is of greater probative value 
than that of the VA's physician's assistant.  In this regard, 
it is more consistent with the SGO and other medical records 
which do not show any involvement of the neck or back in 
service or for many years thereafter.  It must also be noted 
that the physician has more medical training than the 
physician's assistant.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) 
(West 2002) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1995).  The Board has the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has 
held that the VA may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).  In evaluating the probative value of competent 
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicator.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The Board may appropriately favor the opinion of 
one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  For the 
reasons set forth above, the Board places greater 
weight on the opinion of the VA physician than that 
of the physician's assistant.  

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).

The provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his current condition and 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even assuming combat status, the veteran 
must provide satisfactory evidence of a relationship between 
his service and his current condition.  He has not done so in 
this case.  Wade v. West 11 Vet. App. 302, 305 (1998).  


ORDER

Service connection for spondylosis of the cervical spine is 
denied.

Service connection for spondylosis of the lumbar spine is 
denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


